Filed 1/6/22 In re J.R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re J.R., a Person Coming                                  B312290
Under the Juvenile Court Law.                                (Los Angeles County
                                                              Super. Ct. No. 18CCJP04718)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

JOHNNY R.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Annabelle G. Cortez, Judge. Affirmed.
     Christopher R. Booth, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, David Michael Miller, Deputy County
Counsel, for Plaintiff and Respondent.
                _______________________________
                                                                 1
      In this dependency case (Welf. & Inst. Code, § 300 et seq.),
Johnny R. (Father) challenges the sufficiency of the evidence
supporting jurisdictional findings against him under section 300,
subdivisions (a) and (b) that he physically abused his five-year-
old son J.R., as alleged in a subsequent petition under section
342. We affirm, based on the substantial evidence in the record
that supports the findings.
                          BACKGROUND
I.    The Family
      Jennifer M. (Mother), who is not a party to this appeal, and
Father separated when Mother was pregnant with J.R. In March
2017, when J.R. was two years old, a family court awarded
Father sole legal and physical custody of J.R., with visitation for
Mother.
II.   Section 300 Petition Regarding Father’s Drug Use
      In July 2018, Father twice tested positive for
methamphetamine, after the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
Father’s home was unsanitary and Father was not providing
adequate care for J.R. DCFS detained J.R. from Father, placed
the child with Mother, and filed a dependency petition under
section 300, subdivision (b).


      1
        Further statutory references are to the Welfare and
Institutions Code.




                                 2
       On October 9, 2018, the juvenile court sustained count b-1
in the section 300 petition, as follows:
       “[Father] has a history of substance abuse and is a current
abuser of amphetamine and methamphetamine which renders
[Father] incapable of providing regular care for the child. On
7/3/18 and 7/12/18, [Father] had positive toxicology screens for
amphetamine and methamphetamine. The child is of such young
age [then three years old] requiring constant care and
supervision and [Father]’s substance abuse interferes with
providing regular care and supervision of the child. [Father] is a
Registered Controlled Substance Offender and has a criminal
history of a conviction of Possession of a Narcotic Controlled
Substance, Possession of a Controlled Substance for Sale and
Possession of a Controlled Substance. [Father]’s substance abuse
endangers the child’s physical health and safety and creates a
detrimental home environment, placing the child at risk of
serious physical harm and damage.”
       At disposition, the juvenile court declared J.R. a dependent
of the court, removed him from Father’s care, and released him to
Mother. The court granted Father enhancement services and
monitored visitation with J.R. The court ordered Father to
complete a case plan consisting of a full drug and alcohol program
with aftercare, a developmentally appropriate parenting
program, and individual counseling to address case issues,
including home living conditions, criminal history, and drug use.
       In January 2019, J.R. was deemed eligible for Regional
Center services based on diagnoses of autism spectrum disorder
and intellectual disability.




                                3
III.   Section 342 Petition Regarding Mother’s Drug Use
       On September 23, 2019, Mother pleaded no contest to an
amended subsequent dependency petition under section 342; and
the juvenile court sustained count b-1, alleging Mother’s
occasional marijuana use and failure to participate in Regional
Center services for J.R.’s physical and mental health needs
placed J.R. at risk of harm. The court granted Father
unmonitored visitation with J.R.
       At an October 28, 2019 disposition hearing, the juvenile
court removed J.R. from Mother’s care. Over DCFS’s objection,
the court released J.R. to Father. The court ordered family
preservation services for Father and modified his case plan so it
only required drug testing upon suspicion of use.
       At a section 364 review hearing on August 28, 2020, the
juvenile court found Father and Mother in compliance with their
case plans. Over DCFS’s objection, the court ordered J.R. placed
in the home of both parents. J.R. remained a dependent of the
court.
IV. Section 342 Petition Regarding Father’s Physical
       Abuse of J.R.
       In October 2020, DCFS received a referral alleging
domestic violence between Mother and her boyfriend (the father
of one of J.R.’s half siblings). On November 17, 2020, while
DCFS’s investigation of the referral against Mother was pending,
Mother called DCFS and reported she observed a one-and-one-
half-inch linear bruise on the inner part of J.R.’s right leg.
According to Mother, J.R. (then five years old) told her that
Father was mad, and he hit J.R. really hard with a belt, causing
J.R. pain. Mother also reported J.R. would scream when it was
time to shower because he was afraid Mother was going to give




                                4
him a cold shower. According to Mother, J.R. told her that
Father gave him cold showers. The same day Mother made the
referral, a social worker received photographs reflecting the
bruise on J.R.’s leg, and the social worker submitted a referral for
a medical appointment to assess J.R.’s injury.
       J.R. received a medical examination the same day,
November 17, 2020. He repeatedly told the examiner that Father
had hit him with a shoe, as he pointed to the lower portion of his
right leg. He also stated Father hit him with a belt, but he was
“[u]nable to demonstrate where he was hit with a belt,” according
to the examiner. The examiner reported J.R. “is autistic and has
poor concept of time.”
       The following day, on November 18, 2020, Mother and J.R.
met with police officers. The police report states, in pertinent
part: “I [the reporting officer] asked the child [J.R.] what
happened. The child stated that his daddy hit him with a belt. I
then asked the child why his daddy hit him with a belt. The child
stated that his daddy hit him with a belt because he was playing
with the phone and he didn’t give the phone back to daddy when
daddy told him to give it back. I asked the child how many times
his daddy hit him. The child stated one time. I asked the child if
he was scared of his daddy and he nodded his head up and down.”
       On November 19, 2020, the social worker visited Mother,
J.R., and J.R.’s four half siblings at the children’s maternal
grandmother’s home. The social worker observed the bruise on
the inside of J.R.’s right leg, below his knee. The bruise was
approximately one-and-one-half inches long and one inch wide.
The social worker asked J.R. what happened to his leg, and he
responded: “ ‘[M]y daddy hit me real hard’ ”; “ ‘he hit me on the
bed when I wanted my i[P]ad.’ ” J.R. also said Father “was very




                                 5
mad” during this incident. J.R. “pushed on his leg and said
‘ouch.’ ” According to the social worker, J.R. “could not give a
meaningful statement to when it occurred or what [Father] used
to hit him,” and the social worker “did not go further into
questioning J[.R.] as the ER CSW [emergency response child
social worker] ha[d] not made contact with J[.R.] to investigate
the allegations.” During this same visit, the maternal
grandmother reported to the social worker that J.R. told her
Father “hit him real hard with a belt.”
       On December 1, 2020, the emergency response child social
worker contacted Father regarding the physical abuse allegation.
Father said he would scold J.R. for using bad language, but he
had never hit him. Father told the social worker he did not
understand why J.R. would say something like that. Father
suggested someone might have “told [J.R.] what to say or put
words in his mouth.”
       Also on December 1, 2020, the emergency response social
worker visited Mother and Johnny at the maternal
grandmother’s home. The social worker found it “hard to engage
[J.R.] in conversation.” When Mother and the maternal
grandmother tried to assist the social worker, J.R. addressed
them with profanity. Mother told the social worker she was
surprised when J.R. said that Father hit him. She had never
suspected abuse because she believed Father spoiled J.R. Mother
also stated, however, that she believed Father needed to be more
patient with J.R. because of J.R.’s autism. The social worker
showed J.R. a photograph of the bruise on his leg (which had
since disappeared) and asked him what happened. J.R. did not
respond other than to state, “ ‘This is my ouchie.’ ” J.R.
repeatedly asked the social worker to take him to Father’s home.




                               6
When the social worker asked if Father “was a nice guy or bad,”
J.R. replied, “ ‘A nice guy.’ ”
       On December 2, 2020, the social worker spoke with
Father’s counselor at a community services agency where Father
received counseling once a week. The counselor reported she had
offered Father parenting techniques, but he did not “follow
through” with them, although he acknowledged J.R. “continue[d]
not listening to him.” Rather than implement the parenting
techniques the counselor suggested, Father stated he “prefer[red]
to wait to take a parenting class for autistic children.” According
to the counselor, Father said he did not hit J.R. The counselor
believed Father did not discipline J.R. at all. She was surprised
by the allegation of physical abuse because Father “seem[ed] to
have a lot [of] patience with his son,” and he had “worked very
hard to have his son.”
       On December 7, 2020, DCFS filed an application requesting
authorization to remove J.R. and his half siblings from Mother
due to the domestic violence between her and her boyfriend. The
same day, the juvenile court issued the order. DCFS detained
J.R. from Mother and contacted Father to pick him up. According
to DCFS’s December 14, 2020 Detention Report, J.R. “was
observed happy [sic] going with [Father]. During this contact
J[.R.] kept saying he wanted to go with his daddy.”
       On December 9, 2020, DCFS filed a section 342 subsequent
petition under section 300, subdivisions (a) and (b), alleging
Mother’s violent verbal and physical altercations with her
boyfriend placed J.R. and his half siblings at risk of harm. The
petition also alleged under section 300, subdivisions (a) and (b):
       “On or about November 2020, [Father] physically abused
the child. [Father] struck the child with a belt, causing the child




                                7
to obtain a bruise on his right leg. The physical abuse of the child
by [Father] endangers the child’s physical health and safety and
places the child[] at risk of serious physical harm, damage, and
physical abuse.” (Counts a-1 & b-1.)
       At detention hearings held on December 14 and 15, 2020,
the juvenile court made a prima facie finding that J.R. was a
person described by section 300 based on the allegations in the
December 9, 2020 section 342 subsequent petition. DCFS
recommended the court detain J.R. from Mother and order him to
remain released to Father. The court ordered J.R. released to the
care of both parents.
V.     Adjudication/Disposition of December 9, 2020
       Section 342 Subsequent Petition
       As set forth in DCFS’s February 25, 2021
Jurisdiction/Disposition Report, on February 1, 2021, a
dependency investigator interviewed J.R.’s half siblings, J.R., and
Mother regarding the allegations in the December 9, 2020 section
342 subsequent petition. The eldest of J.R.’s half siblings, who
was 10 years old, told the investigator J.R. reported Father hit
him with a belt. The second eldest, who was almost eight years
old, said J.R. reported that Father hurt him with a belt and
shoes. When the investigator inquired of J.R., the child stated:
“ ‘Mom slapped me in the arm. Dad slapped me in the leg.’ ” The
investigator was unable to obtain further details from J.R.
because J.R. “did not want to/was unable to provide further
details.”
       Mother told the investigator J.R. “sometimes make[s] up
statements and thinks it is funny.” Mother believed J.R. when he
told her Father hit him with a belt because J.R. “did not laugh
afterwards,” and she observed the bruise on J.R.’s leg. Mother




                                 8
said when she confronted Father about J.R.’s report, Father
admitted he hit J.R. with a belt. Mother also told the
investigator that J.R. “mentioned that [F]ather hit him ‘at least
9-10 times,’ ” but Mother never saw a mark or bruise except on
November 17, 2020, when she reported it. According to Mother,
J.R. regressed developmentally after this incident, as he started
“wetting himself,” even though he had been toilet trained for a
couple years. He also now flinched whenever Mother raised her
hand.
       On February 4, 2021, the dependency investigator
interviewed the half sibling’s father who was named in the
domestic violence counts against Mother in the December 9, 2020
section 342 subsequent petition. He stated J.R. reported Father
“hit him hard” because Father “was angry with him.”
       On February 8, 2021, the dependency investigator visited
J.R. and Father at Father’s home. The investigator observed
“much more dialogue and interactions” between Father and J.R.
than she had observed between Mother and J.R. The
investigator reported: “J[.R.] would repeatedly say, ‘Daddy,
daddy, daddy,’ [and] Father would respond, ‘Yes, papi?’ J[.R.]
would then say, ‘Hi,’ ‘I love you,’ or ask for something.” When
J.R. asked Father to bring him a cup of juice that was within
J.R.’s reach, Father “walked over and handed it to J[.R.] with a
smile.” The investigator “observed no obvious behaviors of fear
during the contact.” J.R. did not answer the investigators
questions regarding the allegations against Father.
       Father denied the abuse allegation and told the dependency
investigator “the situation was ‘fishy,’ ” as J.R. “had one bruise on
his leg which he could have gotten from falling.” Father learned
of the allegation from Mother, who yelled at him and said J.R. did




                                 9
not want to visit him. Father did not believe J.R. did not want to
see him.
       The dependency investigator also reported the following
regarding her interview with Father: “Father stated he is having
trouble with J[.R.]’s behavior because he would not go to sleep
and would play on the tablet. Father explained he has to wake
up at 4:00AM [sic] every day, so he is trying to go to bed by
10:00PM [sic], but sometimes J[.R.] would refuse. Father said he
does not really follow through if J[.R.] refuses, and does not know
how to get J[.R.] to listen. Father expressed that he needs help
from behavioral therapists, but has been having trouble being
linked due to COVID-19. Father stated Family Preservation is
assisting him through the process.”
       On February 10, 2021, the dependency investigator spoke
to a detective who stated the city attorney’s office would probably
reject the case against Father for physical abuse of J.R.
       In the Jurisdiction/Disposition Report, DCFS stated Father
“downplayed the incident of inappropriate discipline.” DCFS also
reported J.R. was doing well in Father’s care, and J.R.’s behavior
had improved since he reunified with Father, as “evidence by the
fact that his tantrums have diminished.” DCFS recommended
the juvenile court sustain counts a-1 and b-1 regarding Father’s
physical abuse of J.R., based on J.R.’s consistent statements to
the medical examiner and law enforcement.
       On February 25, 2021, the juvenile court held the
adjudication and disposition hearings on the December 9, 2020
section 342 subsequent petition. The court admitted DCFS’s
reports into evidence, including the reports discussed above, and
took judicial notice of the prior findings and orders in the case.
DCFS struck the domestic violence allegations against Mother




                                10
from the petition. DCFS’s counsel and J.R.’s counsel asked the
court to sustain the physical abuse allegations against Father,
arguing J.R. was consistent in his statements to Mother, his half
siblings, the medical examiner, and the police officers regarding
Father striking him on his leg. Father’s counsel urged the court
to dismiss the allegations against him, arguing the evidence was
insufficient. The court sustained counts a-1 and b-1 against
Father, finding the allegations true by a preponderance of the
evidence.
       Turning to disposition, the juvenile court ordered J.R. to
remain released to the care of both parents. J.R. remained a
dependent of the court. The court modified Father’s case plan to
require five random or on-demand consecutive drug tests,
individual counseling to address case issues, counseling with
J.R., and family preservation services.
VI. Appeal and Termination of Dependency Jurisdiction
       Father appealed, challenging the jurisdictional findings
against him in the December 9, 2020 section 342 subsequent
petition. On June 16, 2021, during pendency of this appeal, the
juvenile court terminated dependency jurisdiction in this matter
and issued a final custody order granting Father and Mother
                                      2
joint legal and physical custody of J.R. Father’s time to appeal
from the order terminating jurisdiction and the final custody
order has expired, and he has not filed a notice of appeal
challenging either order.



      2
        On September 2, 2021, we granted DCFS’s request for
judicial notice of these June 16, 2021 orders.




                               11
                           DISCUSSION
I.     We Decline to Dismiss the Appeal As Moot and
       Exercise Our Discretion to Review Father’s
       Challenge to the Jurisdictional Findings
       An order terminating juvenile court jurisdiction renders an
appeal from a previous order in the dependency proceedings moot
where the appellate court cannot provide effective relief. (In re
C.C. (2009) 172 Cal.App.4th 1481, 1488; In re S.G. (2021) 71
Cal.App.5th 654.) “[D]ismissal for mootness in such
circumstances is not automatic, but ‘must be decided on a case-
by-case basis.’ ” (In re C.C., at p. 1488.)
       Father asks us not to dismiss his appeal as moot, although
he has not challenged the termination of dependency jurisdiction
or the final custody order. Father asserts that the physical abuse
findings could prejudice him in future family law or dependency
proceedings. We may exercise our discretion to hear an otherwise
moot appeal where the asserted “ ‘error infects the outcome of
subsequent proceedings,’ ” including “the possibility of prejudice
in subsequent family law [or dependency] proceedings.” (In re
C.C., supra, 172 Cal.App.4th at pp. 1488-1489.) A juvenile court’s
finding that a parent intentionally physically harmed his child is
certainly the type of finding that could prejudice a parent in a
subsequent family law or dependency proceeding. Accordingly,
we exercise our discretion to review Father’s challenge to these
jurisdictional findings.
II.    Legal standards for jurisdiction under section 300,
       subdivisions (a) and (b) and analysis
       Jurisdiction under section 300, subdivision (a), is
appropriate where the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm




                               12
inflicted nonaccidentally upon the child by the child’s parent or
guardian. For purposes of this subdivision, a court may find
there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings,
or a combination of these and other actions by the parent or
guardian that indicate the child is at risk of serious physical
harm. For purposes of this subdivision ‘serious physical harm’
does not include reasonable and age-appropriate spanking to the
buttocks if there is no evidence of serious physical injury.”
Jurisdiction under section 300, subdivision (b) requires proof the
“child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm or illness, as a result of the
failure or inability of his or her parent or guardian to adequately
supervise or protect the child . . . .” (§ 300, subd. (b)(1).) “Proof
by a preponderance of evidence must be adduced to support a
finding that the minor is a person described by Section 300.”
(§ 355, subd. (a).)
       In deciding whether there is a substantial risk of serious
physical harm or illness, within the meaning of section 300,
subdivisions (a) and (b), courts evaluate the risk that is present
at the time of the adjudication hearing. “While evidence of past
conduct may be probative of current conditions, the question
under section 300 is whether circumstances at the time of the
hearing subject the minor to the defined risk of harm.” (In re
Rocco M. (1991) 1 Cal.App.4th 814, 824, abrogated in part on
another ground in In re R.T. (2017) 3 Cal.5th 622, 627-629.) The
“juvenile court need not wait until a child is seriously injured to
assume jurisdiction if there is evidence that the child is at risk of




                                  13
future harm . . . .” (In re Yolanda L. (2017) 7 Cal.App.5th 987,
993.)
       “In a challenge to the sufficiency of the evidence to support
a jurisdictional finding, the issue is whether there is evidence,
contradicted or uncontradicted, to support the finding. In making
that determination, the reviewing court reviews the record in the
light most favorable to the challenged order, resolving conflicts in
the evidence in favor of that order, and giving the evidence
reasonable inferences. Weighing evidence, assessing credibility,
and resolving conflicts in evidence and in the inferences to be
drawn from evidence are the domain of the trial court, not the
reviewing court.” (In re Alexis E. (2009) 171 Cal.App.4th 438,
450-451.)
       On appeal, Father does not dispute there is substantial
evidence in the record demonstrating he intentionally struck five-
year-old J.R. on the leg with an object, causing pain and bruising
to the child. He asserts, however, that this court must reverse
the physical abuse jurisdictional findings against him because
there is insufficient evidence in the record showing J.R. was at
risk of harm at the time of the adjudication hearing, as the
juvenile court left J.R. in his care and J.R. was happy and
comfortable there. We disagree with Father’s assertion.
       As set forth above, a few days after the incident, J.R. told a
social worker that Father hit him with a belt when he was on the
bed because he wanted to play with his iPad. Similarly, J.R. told
a police officer that Father hit him with a belt because he was
playing with a phone, and he did not give the phone back to
Father when Father asked for it. Around two weeks before the
adjudication hearing, Father informed DCFS that he was “having
trouble with J[.R.]’s behavior because he would not go to sleep




                                 14
and would play on [a] tablet”; and he “need[ed] help from
behavioral therapists” to address this behavior. Thus, at the
time of the adjudication hearing, Father was having difficulty
with the same behavior that led him to strike J.R., and he had
not yet received the professional help he sought to deal with the
behavior.
      Substantial evidence demonstrates that at the time of the
adjudication hearing, the risk that Father would inflict serious
physical harm on J.R.—“based on the manner in which a less
serious injury was inflicted”—was an ongoing, current risk.
(§ 300, subd. (a).) We have no cause to disturb the juvenile
court’s physical abuse jurisdictional findings against Father.
                          DISPOSITION
      The February 25, 2021 jurisdictional findings and
disposition order are affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.
We concur:

             BENDIX, Acting P. J.



             CRANDALL, J.*


      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                15